Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
Applicant argued on pages 11-12 of the Remark that Ryan ‘s teaching fails to disclose applying a condition to at least one of the service functions in the service function chain that is checked at the service function.
It is noted that the claimed limitation does not clearly address how the condition is applied as well as what purpose the condition is applied for. 
Even though applicant mentioned description of the “applying a condition” on fig.3-5 and page 8; lines 6-20; page 13; lines 18-21; but there is no detail descriptions of how and the purpose the condition is applied.
The claimed “condition” can be broadly understood. 
Regarding to fig.6 of the Ryan et al., as data packets are passing along service functions, indicator/flag/instructions may be incorporated into service functions to obtain an ingress time, an egress time that indicate when a service function receives and passes the data packets ( see steps 405,410; col.5; lines 15-40; applying a condition to a service function). In col.5; lines 40-60; the obtained ingress/egress time information is used to determine which of the service functions is receiving excessive traffic or is malfunctioning. 
Examiner believes the Ryan‘s teaching discloses applying a condition to a service function.         
/HANH N NGUYEN/            Primary Examiner, Art Unit 2413